TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-05-00050-CR



                                 Teodoro Benavides, Appellant

                                                v.

                                  The State of Texas, Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
           NO. 2044396, HONORABLE FRED A. MOORE, JUDGE PRESIDING



                               MEMORANDUM OPINION


               A jury found appellant Teodoro Benavides guilty of burglary of a habitation. See Tex.

Pen. Code Ann. § 30.02 (West 2003). The jury assessed punishment, enhanced by two previous

felony convictions, at forty-five years’ imprisonment.

               Appellant’s court-appointed attorney filed a brief concluding that the appeal is

frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738

(1967), by presenting a professional evaluation of the record demonstrating why there are no

arguable grounds to be advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);

Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.

Crim. App. 1969). Appellant received a copy of counsel’s brief and filed both a pro se written

response and a pro se brief.
              We have reviewed the record, counsel’s brief, the pro se response, and the pro se

brief. We agree that the appeal is frivolous. We find nothing in the record that might arguably

support the appeal. See Bledsoe v. State, No. PD-300-04, 2005 Tex. Crim. App. LEXIS 1969, at *7-

8 (Tex. Crim. App. Nov. 16, 2005). Counsel’s motion to withdraw is granted.

              The judgment of conviction is affirmed.




                                            __________________________________________

                                            G. Alan Waldrop, Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Affirmed

Filed: February 16, 2006

Do Not Publish




                                               2